DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 371 of PCT/FR2019/051748 filed on 07/12/2019, which claims foreign priority to FR1856438 filed on 07/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/10/2020 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a step of applying, on the eyelid, a magnetic composition comprising a homogeneous dispersion of magnetic particles, said magnetic particles comprising a ferrite of formula Fe2O3, MO, in which M represents Fe, Ba, Sr, Mn or Zn” and  “a step of applying, on the composition deposited in the previous step, a false eyelash comprising a magnetic base, to which a fringe of eyelashes is attached, said base comprising at least one magnet” in claim 1.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112 Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-9, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites a “use” but fail to recite any active, positive steps delimiting how this use is actually practiced. Therefore, the claims are indefinite. See MPEP §2173.05(q).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “20% to 99% by mass,” and the claim also recites “preferably from 25% to 35% by mass” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112 Dependence 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “Eye makeup method implementing a method for applying false eyelashes according to claim 1”, this does not further limit claim 1 which recites a “method for applying false eyelashes on a person”. Claim 14 does not further limit claim 1 because it does not include any additional limitations beyond the eye makeup method for applying false eyelashes, which is already a limitation of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 13 does not claim a process, machine, manufacture, or composition of matter. See MPEP §2173.05(q)(I).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A) Claims 1, 4-5, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (US Patent 3,516,422).
	Bechtold teaches a method of affixing a false eyelash containing a magnetic charge to an eyelid comprising applying a microfine iron-rich adhesive and then affixing a magnetic eyelash with a magnetized base to the eye (Bechtold at claim 3). Bechtold further teaches the use of barium ferrite (Bechtold at column 3, lines 56-71), wherein the ferrite and binder are extruded or molded (Bechtold at column 4 lines 1-2), and polyvinyl alcohol (Bechtold at column 3, lines 9-11). Bechtold teaches an embodiment of the iron rich adhesive as seen in the table below.

    PNG
    media_image1.png
    94
    364
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    206
    276
    media_image2.png
    Greyscale
Bechtold further teaches the false eye to be attached with a magnetic base as seen in figures 1, 5, and 6 below. 

    PNG
    media_image3.png
    176
    225
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    356
    405
    media_image4.png
    Greyscale

Bechtold differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Bechtold teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Bechtold to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claims 1, Bechtold teaches a method of affixing a false eyelash containing a magnetic charge to an eyelid comprising applying a reduced iron-rich adhesive and then affixing a magnetic eyelash with a magnetized base to the eye (Bechtold at claim 3). Bechtold further teaches the use of barium ferrite (Bechtold at column 3, lines 56-71) and other ferromagnetic materials (Bechtold at column 2 lines 15-36). Bechtold further teaches a product which is the magnetic false lashes and the iron rich adhesive. It would have been prima facie obvious to have used the barium ferrite as the source of the reduced iron in the adhesive composition as it is a magnetic source of iron mentioned for its use in the base of the false eyelash. See MPEP §2144.07. 
Regarding instant claims 4 and 13, Bechtold teaches the composition applied to the eyelid contains at least 80% iron (Bechtold at claim 3 and column 4 lines 15-24). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding claim 5, Bechtold teaches a reduced iron rich composition that is 15% by weight water (Bechtold at column 4 lines 15-24) and further states that the composition may be applied with a brush (Bechtold at Column 3 lines 22-24), and can be a suspension (Bechtold at column 1 lines 49).
Regarding instant claim 8, Bechtold teaches the use of polyvinyl alcohol in the composition (Bechtold at column 3, lines 9-11).
Regarding instant claim 9, Bechtold teaches that the barium ferrite composition is molded or extruded (Bechtold at column 4 lines 1-2) and includes fillers, like methylcellulose, and fatty binding compounds, like glycols, (Bechtold at column 3 lines 1-24). 
Regarding instant claim 10, Bechtold teaches that the magnetic base of the false eyelashes is cut to size and then lashes are added to the base therefore the dimensions of the lash base would be optimized to fit on the eyeline. See MPEP§ 2144.05(II). Furthermore, it would have been prima facie obvious for the skilled artisan to have changed the size or proportion of the shape of the lash bases in order to fit the lash base along a lash line. See MPEP §2144.04 IV. One would have been motived to optimize the size of the magnetic base to be as large as acceptable to the user to increase the surface area of the magnetic particles and thereby further secure the lashes, but thin and small enough not to be heavy or unwieldly on the eye for the user.
Regarding instant claim 12, Bechtold teaches a method of affixing a false eyelash containing a magnetic charge to an eyelid comprising applying a reduced iron-rich adhesive and then affixing a magnetic eyelash with a magnetized base to the eye (Bechtold at claim 3). Bechtold further teaches the use of barium ferrite (Bechtold at column 3, lines 56-71) and other ferromagnetic materials (Bechtold at column 2 lines 15-36). Bechtold further teaches a product which is the magnetic false lashes and the iron rich adhesive. It would have been prima facie obvious to have used the barium ferrite as the source of the reduced iron in the adhesive composition as it is a magnetic source of iron mentioned for its use in the base of the false eyelash. See MPEP §2144.07. 
Regarding instant claim 13, Bechtold teaches the composition applied to the eyelid contains at least 80% iron (Bechtold at claim 3 and column 4 lines 15-24). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 14, Bechtold teaches a method of affixing a false eyelash containing a magnetic charge to an eyelid comprising applying a reduced iron-rich adhesive and then affixing a magnetic eyelash with a magnetized base to the eye (Bechtold at claim 3). Bechtold further teaches the use of barium ferrite (Bechtold at column 3, lines 56-71) and other ferromagnetic materials (Bechtold at column 2 lines 15-36). Bechtold further teaches a product which is the magnetic false lashes and the iron rich adhesive. It would have been prima facie obvious to have used the barium ferrite as the source of the reduced iron in the adhesive composition as it is a magnetic source of iron mentioned for its use in the base of the false eyelash. See MPEP §2144.07. 

B) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (US Patent 3,516,422) in view of or as evidenced by Erdogan et al. (Erdogan et al, 2007).
	The teaching of Bechtold are discussed above. Bechtold teaches the use of microfine iron.
	The teachings of Bechtold do not specifically state the definition of microfine. Edrogan teaches the definition of microfine.
Edrogan teaches that microfine aggregates are formed through the crushing process, these microfine particles fit through a #200 ASTM sieve, and therefore have at least 2 orthogonal dimensions which are less than 75 microns. 
Regarding instant claim 2, Bechtold teaches the use of microfine iron (Bechtold at Column 2 lines 59-63).  It would have been prima facie obvious for the skilled artisan to have optimized the particle sizes to have been less than 150 microns because Bechtold teaches that “microfine” particles are desired. See MPEP§2144.05(II).

	C) Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (US Patent 3,516,422) in view of Nishihama et al. (JP-H1160439-A).
	The teachings of Bechtold are discussed above.
The teachings of Bechtold differ from that of instant claim 3 in that they fail to teach the use of titanium oxide and butylene glycol. The teachings of Nishihama cure this deficit.
	Nishihama teaches an eyeliner (Nishihama at page 9 lines 32-40) with magnetic particles (Nishihama at [0008]-[0020]). Nishihama further teaches additional components in the eyeliner that provide a smoother application and a better feel on application (Nishihama at [0001]- [0003]). These additional components include water (Nishihama at claim 10), magnetite, mica, aluminum hydroxide, titanium oxide, silicon oxide (Nishihama at [0008]-[0020]), and glycerin(Nishihama at page 9 line 40).
 Nishihama does not teach the use of a false eyelash.
	It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Bechtold to have combined the components of Nishihama’s magnetic eyeliner for the benefit of a smooth application and better feeling during application and drying (Nishihama at [0001]- [0003]) for the predictable result of a magnetic eyeliner. One would have a reasonable expectation of success because both compositions are for liquid magnetic eyelines.    
Regarding instant claim 1, Nishihama teaches the magnetic powder may be a magnetite or beltrite iron oxide which may be modified with Mn or Zn (Nishihama at [0008]-[0020]). As seen in the excerpt of Nishihama below;
    PNG
    media_image5.png
    131
    792
    media_image5.png
    Greyscale
. 
Regarding instant claim 2, Nishihama teaches a powder, which may be magnetic with a particle size of 0.02 microns (Nishihama at [0008]-[0020]). As seen in the excerpt of Nishihama below, 
    PNG
    media_image6.png
    168
    771
    media_image6.png
    Greyscale
. 
Regarding instant claim 3, Nishihama teaches the use of powders including mica, aluminum hydroxide, titanium oxide and silicon oxide (Nishihama at [0008]-[0020]). As seen in the excerpt of Nishihama below;

    PNG
    media_image7.png
    425
    777
    media_image7.png
    Greyscale
.
Regarding instant claim 4-6, Nishihama teaches that the powder 5% to 70% by weight of the powder (Nishihama at claim 8) and further teaches that the composition is 0.5 to 70% by weight water (Nishihama at claim 10). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7, Nishihama teaches that the composition may include humectants like glycerin (Nishihama at page 9 line 40) and further specifies in Example 6 that the composition may contain 5% butylene glycol and 1% glycerin which overlaps with the range provided by instant claim 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 8, Bechtold teaches the use of polyvinyl alcohol in the composition (Bechtold at column 3, lines 9-11).
Regarding instant claim 9, Bechtold teaches that the barium ferrite composition is molded or extruded (Bechtold at column 4 lines 1-2) and includes fillers, like methylcellulose, and fatty binding compounds, like glycols, (Bechtold at column 3 lines 1-24). 
Regarding instant claim 10, Bechtold teaches that the magnetic base of the false eyelashes is cut to size and then lashes are added to the base therefore the dimensions of the lash base would be optimized to fit on the eyeline. See MPEP§ 2144.05(II). Furthermore, it would have been prima facie obvious for the skilled artisan to have changed the size or proportion of the shape of the lash bases in order to fit along a lash line. See MPEP §2144.04 IV. One would have been motived to optimize the size of the magnetic base to be as large as acceptable to the user to increase the surface area of the magnetic particles and thereby further secure the lashes, but thin and small enough not to be heavy or unwieldly on the eye for the user.
Regarding instant claim 11, Nishihama teaches that cosmetics are contained in a container (Nishihama at page 14 line 22, page 13 line 54, page 11 line 52). 
Regarding instant claim 12, Bechtold teaches a method of affixing a false eyelash containing a magnetic charge to an eyelid comprising applying a reduced iron-rich adhesive and then affixing a magnetic eyelash with a magnetized base to the eye (Bechtold at claim 3). Bechtold further teaches the use of barium ferrite (Bechtold at column 3, lines 56-71) and other ferromagnetic materials (Bechtold at column 2 lines 15-36). Bechtold further teaches a product which is the magnetic false lashes and the iron rich adhesive. It would have been prima facie obvious to have used the barium ferrite as the source of the reduced iron in the adhesive composition as it is a magnetic source of iron mentioned for its use in the base of the false eyelash. See MPEP §2144.07. 
Regarding instant claim 13, Bechtold teaches the composition applied to the eyelid contains at least 80% iron (Bechtold at claim 3 and column 4 lines 15-24). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 14, Bechtold teaches a method of affixing a false eyelash containing a magnetic charge to an eyelid comprising applying a reduced iron-rich adhesive and then affixing a magnetic eyelash with a magnetized base to the eye (Bechtold at claim 3). Bechtold further teaches the use of barium ferrite (Bechtold at column 3, lines 56-71) and other ferromagnetic materials (Bechtold at column 2 lines 15-36). Bechtold further teaches a product which is the magnetic false lashes and the iron rich adhesive. It would have been prima facie obvious to have used the barium ferrite as the source of the reduced iron in the adhesive composition as it is a magnetic source of iron mentioned for its use in the base of the false eyelash. See MPEP §2144.07. 

Conclusion
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612